Judgment unanimously affirmed. Memorandum: County Court did not err in failing, sua sponte, to conduct further inquiry or to order a hearing concerning defendant’s alleged hearing impairment. Neither defendant nor his counsel requested, prior to the close of proof, that the witnesses speak louder or that defendant be provided some form of hearing assistance. Moreover, there is no indication in the record that defendant could not understand the testimony or assist in his defense. Under the circumstances, the trial court was under no obligation to determine whether defendant required assistance (see, People v Ramos, 26 NY2d 272, 275; cf., People v Jackson, 88 AD2d 604).
The remaining claim of prosecutorial misconduct was not preserved for our review (see, CPL 470.05 [2]) and, in any event, is devoid of merit. (Appeal from judgment of Erie County Court, La Mendola, J.—murder, second degree.) Present—Callahan, J. P., Denman, Pine, Balio and Lawton, JJ.